Case 3:20-cv-00068-TAD-KLH Document 21 Filed 12/11/20 Page 1 of 1 PageID #: 144




                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION

EUGENE CAMPBELL                                             CASE NO. 3:20-CV-00068

VERSUS                                                      JUDGE TERRY A. DOUGHTY

JEREMY STURDIVANT, ET AL.                                   MAG. JUDGE KAREN L. HAYES


                                         JUDGMENT

        The Report and Recommendation of the Magistrate Judge [Doc. No. 19] having been

 considered, together with the written Objection [Doc. No. 20] thereto filed by Plaintiff, with this

 Court, and, after a de novo review of the record, finding that the Magistrate Judge's Report and

 Recommendation is correct,

        IT IS ORDERED, ADJUDGED AND DECREED that the motion to dismiss for failure

 to state a claim upon which relief can be granted [Doc. No. 14], filed by Defendants Jeremy

 Sturdivant, Caleb Smith, and Sharona Daniel is GRANTED, and that Plaintiff’s complaint, as

 amended, is hereby DISMISSED, with prejudice, in its entirety, as to all defendants

        Monroe, Louisiana, this 11th day of December, 2020.



                                                      ____________________________________
                                                      TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
